CONTINUATION SHEET

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s two information disclosure statements, remarks, and claim amendments filed on 4/26/2021 have been received.  
A final rejection was mailed on 2/26/2021. On 4/26/2021, Applicant filed after final claim amendments and remarks. The 4/26/2021 amendments are not entered. The claims filed on 10/30/2020 are the pending claims. 
Claims 1, 3, 5-19, and 22-24 are pending. Claims 2, 4, 20, and 21 are canceled. Claims 1, 3, 5-19, and 22-24 are rejected.

Information Disclosure Statement
The information disclosure statement filed 4/26/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. To have an IDS considered after a final rejection, applicant must provide a 1.97(e) statement and the 1.17(p) fee. MPEP 609. 
In the present case, the final rejection was mailed on 2/26/2021. 
Applicant filed the IDS on 4/26/2021. 
For the IDS, which cited a Merino reference, Applicant provided the 1.17(p) fee, but not the 1.97(e) statement. The IDS has been placed in the application file, but the information referred to therein has not been considered.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Advisory Action
Continuation of 3. The proposed amendments will not be entered because:
Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. MPEP 714.12. Applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection, or reinstate previously canceled claims. MPEP 714.13 II. Reasons for non-entry of proposed amendments include: failing to place the application in better condition for appeal, raising the issue of new matter, and/or presenting new issues requiring further consideration or search. MPEP 714.13 III. 
Amended claims 1 and 22 raise new issues requiring a novel search and further consideration because they now recites the de-esterifying and pretreating steps consists of chemical processes. 
Amended claim 6 raises new issues requiring a novel search and further consideration because it now recites the pretreating biomass is pretreating densified biomass. 
Amended claim 7 raises new issues requiring a novel search and further consideration because it now recites the pretreating with ammonia reduces density in the de-esterified densified biomass.
Amended claim 7 raises new issues requiring a novel search and further consideration because it now depends from claim 1 (instead of claim 6), which creates a previously unconsidered combination for claim 7. 
Amended claim 19 raises new issues requiring a novel search and further consideration because it now recites the alkali is present in a concentration from 4% to about 8%.
Amended claim 23 raises new issues requiring a novel search and further consideration because it now recites the ammonia is reduced by up to 5% compared to the amount of ammonia used when pretreating biomass that has not been de-esterified.
Amended claim 24 raises new issues requiring a novel search and further consideration because it now recites the de-esterified biomass is neutralized with concentrated hydrochloric acid or concentrated sulfuric acid prior to the pretreating the de-esterified biomass with ammonia step.
Continuation of 12. The request for reconsideration has been considered, but does not place the application in condition for allowance for the following reasons: 
Applicant’s arguments are drawn to a proposed claim amendment, which is not being entered. Therefore, the arguments are not commensurate in scope with the claims. It remains the Examiner’s position that the claims are unpatentable for the reasons of record in the final office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619